Title: From Alexander Hamilton to Elizabeth Hamilton, [17–18 October 1801]
From: Hamilton, Alexander
To: Hamilton, Elizabeth


[October 17–18, 1801]
I have reached this place, my dear Eliza, after a very pensive ride, and not a little pain at the State in which I left you. I trust you will exert yourself to vanquish it & will only look forward to our reunion which I shall try to make as speedy as possible. While I [am] about I shall think certainly of you and my dear children and with the tenderest sentiments.
Adieu best of women   Yrs.
A H.
